EXHIBIT 10.20 (a)

EMPLOYMENT CONTINUATION AGREEMENT

THIS AGREEMENT between Crown American Properties, L.P., a Delaware limited
partnership (the "Company"), and (the "Executive"), dated as of as of this 25th
day of February, 2002 .

W I T N E S S E T H

:



WHEREAS, the Company believes that, in the event it is confronted with a
situation that could result in a change in ownership or control of the Company
or Crown American Realty Trust (the "REIT"), continuity of management will be
essential to its ability to evaluate and respond to such situation in the best
interests of stockholders;

WHEREAS, the Company desires to assure itself of the Executive's services during
the period in which it is confronting such a situation, and to provide the
Executive certain financial assurances to enable the Executive to perform the
responsibilities of the position without undue distraction and to exercise
judgment without bias due to personal circumstances;

WHEREAS, to achieve these objectives, the Company and the Executive desire to
enter into an agreement providing the Company and the Executive with certain
rights and obligations upon the occurrence of a Change of Control or Potential
Change of Control (as defined in Section 2);

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and intending to be legally bound, it is hereby agreed by and between
the Company and the Executive as follows:

1. Operation of Agreement. (a) Effective Date. The effective date of this
Agreement shall be the date on which a Change of Control occurs (the "Effective
Date"), provided that, except as provided in Section 1(b), if the Executive is
not employed by the Company on the Effective Date, this Agreement shall be void
and without effect.

(b) Termination of Employment Following a Potential Change of Control.
Notwithstanding Section 1(a), if (i) the Executive's employment is terminated by
the Company without Cause (as defined in Section 6(c)) or by the Executive with
Good Reason (as defined in Section 6(d)) after the occurrence of a Potential
Change of Control and prior to the occurrence of a Change of Control and (ii) a
Change of Control occurs within six months of such termination, the Executive
shall be deemed, solely for purposes of determining the Executive's rights under
this Agreement, to have remained employed until the Effective Date and to have
been terminated by the Company without Cause immediately after this Agreement
becomes effective.

2. Definitions.

(a) Change of Control. For the purposes of this Agreement, a "Change of Control"
shall mean:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act") or any successor rule thereto) (a "Person") of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act
or any successor rule thereto) of securities or interests of the REIT or the
Company entitling such Person to 30% or more of the combined voting power of the
then outstanding voting securities of the REIT entitled to vote generally in the
election of trustees (the "Voting Power") or 30% or more of the ownership
interests of the Company; provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute or cause a
Change in Control: (A) any acquisition directly from the REIT following which
the members of the Board of the REIT continue to be comprised of at least 51% of
Continuing Trustees, (B) any acquisition by the Company or the REIT, or (C) any
acquisition of beneficial ownership of securities or interests of the REIT or
the Company by any employee benefit plan (or related trust) sponsored or
maintained by the Company or the REIT or by any corporation controlled by the
REIT; or

(ii) Completion of a tender offer to acquire securities of the REIT entitling
the holders thereof to 30% or more of the Voting Power of the REIT, excepting
any acquisitions specified in subsection (i), above, that do not constitute a
Change of Control; or

(iii) A successful solicitation subject to Rule 14a-11 under the Exchange Act
relating to the election or removal of 50% or more of the members of any class
of the Board of the REIT shall be made by any Person other than the REIT or less
than 51% of the members of the Board of the REIT shall be Continuing Trustees;
or

(iv) The occurrence of a merger, consolidation, share exchange, division or sale
or other disposition of assets of the Company or the REIT, and as a result of
which the partners or shareholders of the Company or the REIT, respectively,
immediately prior to such transaction do not hold, directly or indirectly,
immediately following such transaction a majority of the Voting Power, in the
case of the REIT, or a majority of the ownership interests, in the case of the
Company, of (i) in the case of a merger or consolidation, the surviving or
resulting company, (ii) in the case of a share exchange, the acquiring company,
or (iii) in the case of a division or a sale or other disposition of assets,
each surviving, resulting or acquiring company which, immediately following the
transaction, holds more than 30% of the consolidated assets of the Company or
the REIT immediately prior to the transaction.

(b) Potential Change of Control. For the purposes of this Agreement, a Potential
Change of Control shall be deemed to have occurred if:

(i) a Person commences a tender offer (with adequate financing) for securities
representing at least 30% of the Voting Power of the REIT's securities or
announces or otherwise makes known a bona fide intent to commence such a tender
offer, excepting any offers that, if completed, would result in an acquisition
not constituting a Change of Control; or

(ii) the Company or the REIT enters into an agreement the consummation of which
would constitute a Change of Control; or

(iii) there is commenced a solicitation of proxies for the election of trustees
of the REIT by anyone other than the REIT which solicitation, if successful,
would effect a Change of Control.

(c) Continuing Trustees. For purposes of this Agreement, "Continuing Trustees"
shall mean a trustee of the REIT who either (i) was a trustee of the REIT
immediately prior to the Effective Date or (ii) is an individual whose election,
or nomination for election, as a trustee of the REIT was approved by a vote of
at least two-thirds of the trustees then still in office who were Continuing
Trustees (other than an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of trustees of the REIT which would be subject to Rule 14a-11 under the
Exchange Act).

3. Employment Period. Subject to Section 6 of this Agreement, the Company agrees
to continue the Executive in its employ, and the Executive agrees to remain in
the employ of the Company, for the period (the "Employment Period") commencing
on the Effective Date and ending on the thirty-six month anniversary of the
Effective Date.

4. Position and Duties. (a) No Reduction in Position. During the Employment
Period, the Executive's position (including titles), authority, responsibilities
and status shall be at least commensurate with those held, exercised and
assigned immediately prior to the Effective Date. It is understood that, for
purposes of this Agreement, such position, authority, responsibilities and
status shall not be regarded as not commensurate merely by virtue of the fact
that a successor shall have acquired all or substantially all of the business
and/or assets of the Company or the REIT as contemplated by Section 9(b) of this
Agreement. The Executive's services shall be performed at the location where the
Executive was employed immediately preceding the Effective Date or any office or
location within 35 miles from such location (or such other distance not in
excess of 50 miles as shall be set forth in the Company's relocation policy as
in effect immediately prior to the Effective Date).

(b) Business Time. During the Employment Period, the Executive agrees to devote
full attention during normal business hours to the business and affairs of the
Company and to use his best efforts to perform faithfully and efficiently the
responsibilities assigned to the Executive hereunder, to the extent necessary to
discharge such responsibilities, except for (i) time spent in managing personal,
financial and legal affairs and serving on corporate, civic or charitable boards
or committees, in each case only if and to the extent not substantially
interfering with the performance of such responsibilities, and (ii) periods of
vacation and sick leave to which the Executive is entitled.

5. Compensation. (a) Base Salary. During the Employment Period, the Executive
shall receive a base salary at a monthly rate at least equal to the monthly
salary paid to the Executive by the Company and any of its affiliated companies
immediately prior to the Effective Date. The base salary may be increased (but
not decreased) at any time and from time to time by action of the Board of the
REIT or any committee thereof or any individual having authority to take such
action in accordance with the Company's or the REIT's regular practices. The
Executive's base salary, as it may be increased from time to time, shall
hereafter be referred to as "Base Salary". Neither the Base Salary nor any
increase in Base Salary after the Effective Date shall serve to limit or reduce
any other obligation of the Company hereunder.

(b) Annual Bonus. During the Employment Period, in addition to the Base Salary,
for each fiscal year of the Company ending during the Employment Period and for
each partial fiscal year during the Employment Period, the Executive shall be
afforded the opportunity to receive an annual bonus or partial bonus, as
applicable, on terms and conditions substantially no less favorable, in the
aggregate, to the Executive (taking into account reasonable changes in the
Company's or the REIT's goals and objectives and the consequences of the Change
of Control upon the Company's or the REIT's goals, objectives and performance
measures) than the annual bonus opportunity that had been made available to the
Executive for the fiscal year ended immediately prior to the Effective Date (the
"Annual Bonus Opportunity"). Any amount payable in respect of the Annual Bonus
Opportunity shall be paid as soon as practicable following the year for which
the amount (or prorated portion) is earned or awarded, unless electively
deferred by the Executive pursuant to any deferral programs or arrangements that
the Company may make available to the Executive.

(c) Long-term Incentive Compensation Programs. During the Employment Period, the
Executive shall participate in all long-term incentive compensation programs for
key executives, including stock option or stock incentive plans, at a level that
is commensurate with the Executive's opportunity to participate in such plans of
the Company or the REIT immediately prior to the Effective Date, or, if more
favorable to the Executive, at the level made available to the Executive or
other similarly situated officers at any time thereafter. During the Employment
Period, the Company will offer such plans and programs to the Executive as were
in effect and available to the Executive at either the Company or the REIT level
immediately prior to the Change of Control or, if more favorable to the
Executive when measured against particular plans or programs previously offered,
replacement plans or programs.

(d) Benefit Plans. During the Employment Period, the Executive shall be entitled
to participate in or be covered under all pension, retirement, deferred
compensation, savings, medical, dental, health, disability, group life,
accidental death and travel accident insurance plans and programs of the Company
and its affiliated companies at a level that is commensurate with the
Executive's participation in such plans at either the Company or the REIT level
immediately prior to the Effective Date, or, if more favorable to the Executive,
at the level made available to the Executive or other similarly situated
officers at any time thereafter. During the Employment Period, the Company will
offer such plans and programs to the Executive as were in effect and available
to the Executive immediately prior to the Change of Control or, if more
favorable to the Executive when measured against particular plans or programs
previously offered, replacement plans or programs. All payments by the Company
hereunder excepting payments for Accrued Obligations (as defined in
Section 7(a)) shall be taken into account (to the extent permitted by, and
consistent with, law and the terms of the applicable plan document) in
determining the amount of contributions to be made by or on behalf of the
Executive under any tax-qualified defined contribution plan of the Company or
the REIT.

(e) Vacation and Fringe Benefits. During the Employment Period, the Executive
shall be entitled to paid vacation and fringe benefits at a level that is
commensurate with the paid vacation and fringe benefits available to the
Executive immediately prior to the Effective Date, or, if more favorable to the
Executive, at the level made available from time to time to the Executive or
other similarly situated officers at any time thereafter.

6. Termination. (a) Death, Disability or Retirement. Subject to the provisions
of Section 1 hereof, this Agreement shall terminate automatically upon the
Executive's death, termination due to permanent and total disability
("Disability") within the meaning of section 22(e)(3) of the Internal Revenue
Code of 1986 (the "Code"), or successor provision, or voluntary retirement under
any of the Company's or the REIT's retirement plans as in effect from time to
time.

(b) Voluntary Termination. Notwithstanding anything in this Agreement to the
contrary, following a Change of Control the Executive may, upon not less than
30 days' written notice to the Company, voluntarily terminate employment for any
reason (including early retirement under the terms of any of the Company's or
the REIT's retirement plans as in effect from time to time), provided that any
termination by the Executive pursuant to Section 6(d) on account of Good Reason
(as defined therein) shall not be treated as a voluntary termination under this
Section 6(b).

(c) Cause. The Company may terminate the Executive's employment for Cause. For
purposes of this Agreement, "Cause" means (i) the Executive's conviction of, or
plea of nolo contendere to, a felony; (ii) an act or acts of dishonesty or gross
misconduct on the Executive's part which result or are intended to result in
material damage to the Company's or the REIT's business or reputation; or (iii)
the willful and continued failure by Executive to substantially perform the
required duties with the Company (other than any such failure resulting from
Executive's incapacity due to physical or mental illness or Disability or any
actual or anticipated failure after the termination by Executive for Good Reason
as defined in Section 6(d), below) after a written demand for substantial
performance is delivered to Executive by the Company, which demand specifically
identifies the manner in which the Company believes that Executive has not
substantially performed the required duties.

(d) Good Reason. Following the occurrence of a Change of Control or Potential
Change of Control, the Executive may terminate employment for Good Reason. For
purposes of this Agreement, "Good Reason" means the occurrence of any of the
following, without the express written consent of the Executive, after the
occurrence of a Change of Control or Potential Change of Control:

(i) (A) the assignment to the Executive of any duties inconsistent in any
material adverse respect with the Executive's position, authority,
responsibilities or status as contemplated by Section 4 of this Agreement, or
(B) any other material adverse change in such position, responsibilities,
authority or status, or any removal of the Executive from or any failure to
re-elect the Executive to any position, except in connection with the
termination of the Executive's employment due to Cause, Disability, retirement,
death or voluntary termination for reasons other than those set forth in this
Section 6(d);

(ii) any failure by the Company to comply with any of the provisions of Section
5 of this Agreement, other than an insubstantial or inadvertent failure remedied
by the Company promptly after receipt of notice thereof given by the Executive;

(iii) any purported termination of the employment of the Executive by the
Company which is not due to the Executive's Disability, death, retirement, for
Cause in accordance with Section 6(c) or voluntary termination for reasons other
than those set forth in this Section 6(d);

(iv) the Company's requiring the Executive to be based at any office or location
more than 35 miles (or such other distance not in excess of 50 miles as shall be
set forth in the Company's relocation policy as in effect immediately prior to
the Effective Date) from that location at which the Executive performed services
specified under the provisions of Section 4 immediately prior to the Change of
Control, or the Company's requiring the Executive to travel on Company business
to a substantially greater extent than required immediately prior to the
Effective Date; or

(v) any failure by the Company to obtain the assumption and agreement to perform
this Agreement by a successor as contemplated by Section 9(b).

In no event shall the mere occurrence of a Change of Control, absent any further
impact on the Executive, be deemed to constitute Good Reason.

(e) Notice of Termination. For purposes of this Agreement, a "Notice of
Termination" means a written notice given, in the case of a termination for
Cause, within 30 days of the Company's having actual knowledge of the events
giving rise to such termination, and in the case of a termination for Good
Reason, within 180 days of the Executive's having actual knowledge of the events
giving rise to such termination, and which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provision so indicated, and
(iii) if the termination date is other than the date of receipt of such notice,
specifies the termination date (which date shall be not more than 15 days after
the giving of such notice). The failure by the Executive to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason shall not waive any right of the Executive hereunder or preclude the
Executive from asserting such fact or circumstance in enforcing the Executive's
rights hereunder.

(f) Date of Termination. For the purpose of this Agreement, the term "Date of
Termination" means (i) in the case of a termination for which a Notice of
Termination is required, the date of receipt of such Notice of Termination or,
if later, the date specified therein, as the case may be, and (ii) in all other
cases, the actual date on which the Executive's employment terminates during the
Employment Period.

7. Obligations of the Company upon Termination. (a) Death or Disability. If the
Executive's employment is terminated during the Employment Period by reason of
the Executive's death or Disability, this Agreement shall terminate without
further obligations to the Executive or the Executive's legal representatives
under this Agreement other than those obligations accrued hereunder at the Date
of Termination, and the Company shall pay to the Executive (or the Executive's
beneficiary or estate) (i) the Executive's full Base Salary through the Date of
Termination (the "Earned Salary"), (ii) any vested amounts or benefits owing to
the Executive under the Company's or the REIT's otherwise applicable employee
benefit plans and programs, including any compensation previously deferred by
the Executive (together with any accrued earnings thereon) and not yet paid by
the Company and any accrued vacation pay not yet paid by the Company (the
"Accrued Obligations"), and (iii) any other benefits payable due to the
Executive's death or Disability under the Company's or the REIT's plans,
policies or programs (the "Additional Benefits").

Any Earned Salary shall be paid in cash in a single lump sum as soon as
practicable, but in no event more than 30 days (or at such earlier date required
by law), following the Date of Termination. Accrued Obligations and Additional
Benefits shall be paid in accordance with the terms of the applicable plan,
program or arrangement.

(b) Cause and Voluntary Termination. If, during the Employment Period, the
Executive's employment shall be terminated for Cause or voluntarily terminated
by the Executive (other than on account of Good Reason following a Change of
Control), the Company shall pay the Executive (i) the Earned Salary in cash in a
single lump sum as soon as practicable, but in no event more than 30 days (or at
such earlier date required by law), following the Date of Termination, and (ii)
the Accrued Obligations in accordance with the terms of the applicable plan,
program or arrangement.

(c) Termination by the Company other than for Cause and Termination by the
Executive for Good Reason.

(i) Lump Sum Payments. If, during the Employment Period, the Company terminates
the Executive's employment other than for Cause, or the Executive terminates
employment for Good Reason, the Company shall pay to the Executive the following
amounts:

(A) the Executive's Earned Salary;

(B) a cash amount (the "Severance Amount') equal to three times the sum of

 1. the Executive's annual Base Salary; and
 2. the average of the bonuses payable to the Executive for the three fiscal
    years of the Company preceding the date of termination; and

(C) the Accrued Obligations.

The Earned Salary and Severance Amount shall be paid in cash in a single lump
sum as soon as practicable, but in no event more than 30 days (or at such
earlier date required by law), following the Date of Termination. Accrued
Obligations shall be paid in accordance with the terms of the applicable plan,
program or arrangement.

(ii) Continuation of Benefits. If, during the Employment Period, the Company
terminates the Executive's employment other than for Cause, or the Executive
terminates employment for Good Reason, the Executive (and, to the extent
applicable, the Executive's dependents) shall be entitled, after the Date of
Termination until the earlier of (x) the thirty-six month anniversary of the
Date of Termination (the "End Date") and (y) the date the Executive becomes
eligible for comparable benefits under a similar plan, policy or program of a
subsequent employer, to continue participation in all of the Company's or the
REIT's employee and executive welfare and fringe benefit plans (the "Benefit
Plans"). To the extent any such benefits cannot be provided under the terms of
the applicable plan, policy or program, the Company shall provide a comparable
benefit under another plan or from the Company's general assets. The Executive's
participation in the Benefit Plans will be on the same terms and conditions that
would have applied had the Executive continued to be employed by the Company
through the End Date.

(d) Limit on Payments by the Company.

(i) Application of Section 7(d). In the event that any amount or benefit paid or
distributed to the Executive pursuant to this Agreement, taken together with any
amounts or benefits otherwise paid or distributed to the Executive by the
Company or any affiliated company (collectively, the "Covered Payments"), would
be an "excess parachute payment" as defined in Section 280G of the Code and
would thereby subject the Executive to the tax (the "Excise Tax") imposed under
Section 4999 of the Code (or any similar tax that may hereafter be imposed), the
provisions of this Section 7(d) shall apply to determine the amounts payable to
Executive pursuant to this Agreement.

(ii) Calculation of Benefits. Immediately following delivery of any Notice of
Termination, the Company shall notify the Executive of the aggregate present
value of all termination benefits to which the Executive would be entitled under
this Agreement and any other plan, program or arrangement as of the projected
Date of Termination, together with the projected maximum payments, determined as
of such projected Date of Termination, that could be paid without the Executive
being subject to the Excise Tax.

(iii) Imposition of Payment Cap. If (A) the aggregate value of the Severance
Amount, Accrued Obligations, and continuation of benefits and other amounts to
be paid or provided to the Executive under this Agreement and any other plan,
agreement or arrangement with the Company exceeds the amount which can be paid
to the Executive without the Executive incurring an Excise Tax and (B) the
Executive would receive a greater net-after-tax amount (taking into account all
applicable taxes payable by the Executive, including any Excise Tax) by applying
the limitation contained in this Section 7(d)(iii), then such amounts payable to
the Executive under this Section 7 shall be reduced (but not below zero) to the
maximum amount which may be paid hereunder without the Executive becoming
subject to such an Excise Tax (such reduced payments to be referred to as the
"Payment Cap"). In the event that Executive receives reduced payments and
benefits pursuant to the previous sentence, Executive shall have the right to
designate which of the payments and benefits otherwise provided for in this
Agreement that the Executive will receive in connection with the application of
the Payment Cap.

8. Legal Fees and Expenses. If the Executive asserts any claim in any contest
(whether initiated by the Executive or by the Company) as to the validity,
enforceability or interpretation of any provision of this Agreement, the Company
shall pay the Executive's costs (or cause such costs to be paid) in so
asserting, including, without limitation, reasonable attorneys' fees and
expenses, if the Executive is the prevailing party in such contest, as
determined by the arbitrators selected pursuant to Section 10(b) hereof to
resolve such contest.

9. Successors. (a) This Agreement is personal to the Executive and, without the
prior written consent of the Company, shall not be assignable by the Executive.
This Agreement shall inure to the benefit of and be enforceable by the
Executive's legal representatives, including by will or the laws of descent and
distribution.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors. The Company shall require any successor to all or
substantially all of the business and/or assets of the Company, whether direct
or indirect, by purchase, merger, consolidation, acquisition of stock, or
otherwise, by an agreement in form and substance satisfactory to the Executive,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent as the Company would be required to perform if no such
succession had taken place.

10. Miscellaneous. (a) Applicable Law. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
applied without reference to principles of conflict of laws.

(b) Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be resolved by binding arbitration. The arbitration shall
be held in the City of Pittsburgh, Commonwealth of Pennsylvania, and except to
the extent inconsistent with this Agreement, shall be conducted in accordance
with the Expedited Employment Arbitration Rules of the American Arbitration
Association then in effect at the time of the arbitration, and otherwise in
accordance with principles which would be applied by a court of law or equity.
The arbitrator shall be acceptable to both the Company and the Executive. If the
parties cannot agree on an acceptable arbitrator, the dispute shall be heard by
a panel of three arbitrators, one appointed by each of the parties and the third
appointed by the other two arbitrators.

(c) Amendments. This Agreement may not be amended or modified otherwise than by
a written agreement executed by the parties hereto or their respective
successors and legal representatives.

(d) Entire Agreement. Excepting any plans, agreements or arrangements
specifically referred to in this Agreement, this Agreement constitutes the
entire agreement between the parties hereto with respect to the matters referred
to herein.

(e) Tax Withholding. The Company shall withhold from any amounts payable under
this Agreement such Federal, state, foreign, or local taxes or levies as shall
be required to be withheld pursuant to any applicable law or regulation.

(f) Severability. In the event that one or more of the provisions of this
Agreement shall become invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby.

(g) Effect of Agreement on Rights of Executive. The Executive and the Company
acknowledge that, except as may otherwise be provided under any other written
agreement between the Executive and the Company, the employment of the Executive
by the Company is "at will" and, prior to the Effective Date, the Executive's
employment may be terminated by either the Executive or the Company at any time
prior to the Effective Date, in which case the Executive shall have no further
rights under this Agreement except in circumstances relating to a Potential
Change of Control as provided for herein.

(h) Waiver. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived.

(i) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

(j) Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

IN WITNESS WHEREOF, the Executive has hereunder set his hand and the Company has
caused this Agreement to be executed in its name on its behalf all as of the day
and year first above written.

CROWN AMERICAN PROPERTIES, L.P.

/s/ Mark E. Pasqurilla

By: Mark E. Pasquerilla

 

EXECUTIVE



[officer name]

[officer title]